Citation Nr: 0116113	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  He was a prisoner of war (POW) of the German 
Government from July 10, 1944, to September 17, 1944.  He 
died on January 3, 1990.  The appellant is his surviving 
spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1999 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).   



FINDINGS OF FACT

1. The cause of the veteran's death was metastatic prostate 
cancer, which did not develop until many years after 
service and was unrelated to any incident of service;  he 
had no other medical condition that contributed to death.

2. The veteran's death was not related to his service 
connected disabilities of a wound to the right index 
finger and psychoneurosis, anxiety state.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1112, 1310, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§  3.309(c), 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute. All relevant evidence identified 
by the appellant was obtained and considered.  In addition, 
the appellant was notified by the RO of the requirements in 
law to establish service connection for the cause of a 
veteran's death.  The Board concludes that reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the appellant's claim, and the Board will proceed to consider 
the claim on the merits. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).   

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).

At the time of the veteran's death, service connection was in 
effect for: a wound to the right index finger, Muscle Group 
IX, evaluated as 10 percent disabling; and psychoneurosis, 
anxiety state, chronic, evaluated as 10 percent disabling.

The record discloses that, in April 1989, the veteran was 
admitted to a nursing home, the Mount Washington Care Center, 
with a primary diagnosis of (skeletal) metastatic prostate 
carcinoma and a history of hypertension.  His death 
certificate, which was signed by one of the physicians who 
had treated the veteran at the nursing home, listed the 
immediate cause of death in January 1990 as prostatic 
carcinoma.  No other conditions leading to the immediate 
cause were listed on the death certificate.  The death 
certificate listed no condition as having contributed to 
death but not resulting in the prostatic carcinoma.  

The appellant does not allege that the veteran's right index 
finger caused or contributed to his death.  She has alleged 
that "stress" during the veteran's POW captivity in 1944 
associated with service connected psychoneurosis played a 
part in the development of prostate cancer in the late 1980s, 
but she has not identified any medical evidence which would 
support that allegation.

The appellant also contends that the veteran should be 
presumed to have incurred ischemic heart disease as a result 
of his POW status during service.  She says that the veteran 
had hypertensive heart disease and she implies that it 
substantially or materially contributed to his death.  The 
appellant argues further that the veteran's anxiety disorder 
played a role in causing his heart disease.  

The Board points out that there is absolutely no medical 
evidence that heart disease played any role in the veteran's 
death.  The appellant has not identified any sources that can 
show the veteran had heart disease which played a role in his 
death.  

The Board nevertheless will explain why, assuming the veteran 
had heart disease, the requirements for service connection 
for presumptive service connection for ischemic heart disease 
in a former POW have not been met.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, beriberi (including beriberi heart 
disease) shall be service connected if the disease is 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active duty.  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 2000); 38 C.F.R. § 3.309(c) (2000).  
A note to 38 C.F.R. § 3.309(c) provides that the term 
beriberi heart disease included ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.  "Edema" is defined as the presence of 
abnormally large amounts of fluid in the intercellular tissue 
spaces of the body, usually applied to demonstrable 
accumulation of excessive fluid in the subcutaneous tissues; 
edema may be localized, due to venous or lymphatic 
obstruction or to increased vascular permeability, or 
systemic, due to heart failure or renal disease.  Dorland's 
Illustrated Medical Dictionary 528-9 (28th ed., 1994).

The appellant has stated that the veteran told her that, 
during his POW captivity, his legs and ankles were swollen.  
However, based on an account of his captivity which the 
veteran provided to service department medical personnel 
immediately after his release from captivity, the Board finds 
as a fact that he did not experience localized edema during 
captivity.

The veteran bailed out of an airplane over enemy territory in 
Europe on July 7, 1944.  He returned to the Continental 
United States on October 22, 1944.  In the interim, he spent 
time as a POW in German hands.  At admission to an Army Air 
Force hospital in Florida in November 1944, he denied having 
sustained any injuries except for a shrapnel wound to the 
right index finger.  He stated that, when he bailed out in 
July 1994, he landed in Czechoslovakia.  He was placed in a 
prison camp in Slovakia, which was under Nazi control.  The 
veteran stated that, as a propaganda measure, the prison camp 
treated all prisoners exceptionally well.  The food was good 
and they were treated at all times with a great deal of 
respect.  He was in the camp approximately two and a half 
months, the first two weeks of which was spent in a prison 
hospital, where he received very fine medical care.  
According to the veteran's statement, there was nothing left 
to be desired.  With the help of the underground, the veteran 
escaped from the camp and made his way back to friendly 
territory.

The Board finds that the veteran's statement in 1944 
concerning his captivity during the summer months of 1944, 
which made no reference to edema, and the report of an 
examination at the service department hospital in November 
1944, which was negative for any edema, have more probative 
value than the appellant's statement, which was made after 
the veteran's death.  The Board notes that, during his 
lifetime, the veteran did not state to VA that he experienced 
localized edema during POW captivity.  As the Board finds 
that the veteran did not experience localized edema during 
POW captivity, presumptive service connection for ischemic 
heart disease is not warranted, and it is not necessary for 
the Board to reach the questions of whether the veteran had 
ischemic heart disease and whether ischemic heart disease 
substantially or materially contributed to his death from 
metastatic prostate cancer.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(c).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

